Exhibit 10.1


  

 

AMENDMENT NO. 1 TO INVESTMENT MANAGEMENT TRUST AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of May 31, 2018, by and between Landcadia Holdings,
Inc., a Delaware corporation (the “Company”), and Continental Stock Transfer &
Trust Company, a New York corporation (the “Trustee”). Capitalized terms
contained in this Amendment, but not specifically defined in this Amendment,
shall have the meanings ascribed to such terms in the Original Agreement (as
defined below).

 

WHEREAS, on June 1, 2016, the Company consummated an initial public offering
(the “Offering”) of units of the Company’s equity securities, each such unit
comprised of one share of the Company’s Class A common stock, par value $0.0001
per share (“Common Stock”), and one warrant, each warrant entitling the holder
thereof to purchase one-half of one share of Class A Common Stock;

 

WHEREAS, the Company entered into an Underwriting Agreement with Deutsche Bank
Securities Inc. and Jefferies LLC as representatives of the several underwriters
named therein (the “Underwriting Agreement”);

 

WHEREAS, $250,000,000 of the gross proceeds of the Offering and sale of the
Sponsor Warrants (as defined in the Underwriting Agreement) were delivered to
the Trustee to be deposited and held in a segregated trust account located in
the United States (the “Trust Account”) for the benefit of the Company and the
holders of the Company’s Common Stock included in the Units issued in the
Offering pursuant to the investment management trust agreement made effective as
of May 25, 2016, by and between the Company and the Trustee (the “Original
Agreement”);

 

WHEREAS, the Company has sought the approval of its Public Stockholders at a
meeting of its stockholders to: (i) extend the date before which the Company
must complete a business combination from June 1, 2018 to December 14, 2018 (the
“Extension Amendment”) and (ii) extend the date on which the Trustee must
liquidate the Trust Account if the Company has not completed a business
combination from June 1, 2018 to December 14, 2018 (the “Trust Amendment”);

 

WHEREAS, holders of at least sixty-five percent (65%) of the Company’s
outstanding shares of common stock approved the Extension Amendment and the
Trust Amendment; and

 

WHEREAS, the parties desire to amend and restate the Original Agreement to,
among other things, reflect amendments to the Original Agreement contemplated by
the Trust Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1. Amendment of Trust Agreement. Section 1(i) of the Original Agreement is
hereby amended and restated in its entirety as follows:

 

“Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, President, Chief Financial Officer or a Co-Chairman of the
board of directors (the “Board”) or other authorized officer of the Company, and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account, including interest (which interest shall be net of any taxes
payable and less up to $50,000 of interest that may be released to the Company
to pay dissolution expenses), only as directed in the Termination Letter and the
other documents referred to therein, or (y) December 14, 2018, if a Termination
Letter has not been received by the Trustee prior to such date, in which case
the Trust Account shall be liquidated in accordance with the procedures set
forth in the Termination Letter attached as Exhibit B and the Property in the
Trust Account (less taxes payable and up to $50,000 of interest that may be
released to the Company to pay dissolution expenses) shall be distributed to the
Public Stockholders of record as of such date; provided, however, that in the
event the Trustee receives a Termination Letter in a form substantially similar
to Exhibit B hereto, or if the Trustee begins to liquidate the Property because
it has received no such Termination Letter by December 14, 2018, the Trustee
shall keep the Trust Account open until twelve (12) months following the date
the Property has been distributed to the Public Stockholders;” 

 



 

 

 

2. Miscellaneous Provisions.

 

2.1. Successors.  All the covenants and provisions of this Amendment by or for
the benefit of the Company or the Trustee shall bind and inure to the benefit of
their permitted respective successors and assigns.

 

2.2. Severability.  This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

2.3. Applicable Law.  The validity, interpretation and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of laws.

 

2.4. Counterparts.  This Amendment may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

2.5. Effect of Headings.  The section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

 

2.6. Entire Agreement.  The Original Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

 

[Signature page follows]

 

2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  Continental Stock Transfer & Trust Company, as Trustee               By: /s/
Francis E. Wolf, Jr     Name: Francis E. Wolf, Jr.     Title:   Vice President

 

 

 

[Signature Page to Amendment No. 1 to Investment Management Trust Agreement]

 

 

 

  Landcadia Holdings, Inc.               By: /s/ Steven L. Scheinthal     Name:
Steven L. Scheinthal     Title:   Vice President

 

 

 

[Signature Page to Amendment No. 1 to Investment Management Trust Agreement]





 

 